Citation Nr: 1602440	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-13 863	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for a bilateral foot neurological disability, to include peripheral neuropathy or peripheral nerve disease, to include as secondary to service-connected bilateral pes planus with callosities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1950 to April 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On the April 2014 VA Form 9, the Veteran requested a hearing before the Board; however, in a statement dated August 30, 2015, the Veteran withdrew that request. 

Subsequent to the Statement of the Case (SOC) issued in March 2014, additional documents submitted by the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents are considered evidence, the Veteran filed his substantive appeal in April 2014 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

With respect to the Veteran's bilateral neurological foot disability claim, on his June 2011 claim he listed a disability of "nerve damage" for his bilateral feet.  As will be discussed further below, the evidence of record referenced multiple neurological disabilities and as such, the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for a bilateral foot neurological disability, to include peripheral neuropathy or peripheral nerve disease, to include as secondary to service-connected bilateral pes planus with callosities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran was exposed to asbestos in service.

2.  The evidence of record does not indicate any other disease, event, or injury in service that a lung disability is related to.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

With respect to the Veteran's lung disability claim, the Veteran was provided with adequate notice in a June 2011 letter, prior to the May 2012 rating decision on appeal. 

The duty to assist includes assisting the Veteran in the procurement of relevant records.  The Veteran's service treatment records (STRs), VA treatment records and private medical records are of record.  The Veteran and his representative have not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was not afforded a VA examination and the Board finds that an examination is not warranted.  The Veteran's primary contention has been that he was exposed to asbestos in service and that this caused a lung disability.  As will be discussed further below, the Board has concluded that the preponderance of the evidence is against a finding that the Veteran was exposed to asbestos in service. As such, there is no in-service disease, event, or injury in which to connect a lung disability to the Veteran's active service.  Additionally, the Veteran has not pointed to, and the evidence of record does not suggest, any other in-service disease, event, or injury beyond the claimed in-service asbestos exposure that a lung disability could be related to.  Lacking any in-service disease, event, or injury, therefore, no VA examination or opinion is necessary with respect to the Veteran's claim.

The AOJ requested personnel records relating to the Veteran's claimed asbestos exposure and an October 2012 response indicated that the Veteran's "record is fire related.  The information requested cannot be reconstructed," which presumably was a reference to the 1973 National Personnel Records Center fire.  VA has a heightened duty to assist the Veteran in developing his claim in light of the unavailable personnel records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving the Veteran's claim is not lowered but, rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As will be discussed further below, with respect to claims involving asbestos exposure there is no specific statutory or regulatory guidance, but the VA Adjudication Procedures Manual, the M21-1, does contain relevant provisions.  Regarding VA's duty to assist in developing the claim based on asbestos exposure, the Board finds that the AOJ met the requirements of the M21-1 by undertaking development (discussed further below) to request from the Veteran information regarding alleged asbestos exposure and to attempt to obtain the Veteran's personnel records.  See M21-1, Part IV, Subpart ii, 1.I.3.d.     

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions (to include its heightened duty when considering the unavailable personnel records) with respect to the Veteran's claim.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

III.  Analysis

The Veteran's DD 214 reflected that he had a specialty of "tanker" in the Army.  In a March 2011 statement, the Veteran stated he was filing a service connection claim for "asbestos."  A June 2011 VA Form 21-0820 stated that a VA representative "explained to [the Veteran] that asbestos is not a condition" and that the Veteran "told me its a lung condition."  A June 2011 letter to the Veteran listed the Veteran's claim as "Lung Condition due to asbestos exposure" and asked the Veteran for information regarding his alleged asbestos exposure.  In June 2011, the Veteran submitted a document with a heading of "Union Pacific Asbestos Questionnaire," which detailed in several paragraphs the Veteran's asbestos exposure post-service while working for Union Pacific.  This document did, however, briefly reference the Veteran's military service, noting that there was "asbestos in the buildings" during his service.  In an October 2011 statement, the Veteran stated that he was exposed to asbestos in the army barracks in Ft. Bliss, Japan, and Korea, and also from insulation in tanks.  In July 2012, the Veteran submitted a private medical record dated in September 2000 from Dr. A.S. which included an impression stating that the Veteran "may be diagnosed as having interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease."  

As noted above, the AOJ requested personnel records relating to the Veteran's claimed asbestos exposure and an October 2012 response indicated that such records were not available.  In a November 2012 letter, the Veteran was informed that a request for his military personnel records resulted in a negative response.  This letter additionally informed the Veteran that he may submit particular documents that can substitute for personnel records; however, the Veteran did not submit any such documents.   

VA treatment records variously referenced a problem or impression of "Nonspecific abnormal findings (radiological) of lung field" with an accompanying comment of "ct ara4/0 9: prior granulomatous exposure.  cholelithiasis."  See, e.g., February 2012 VA Treatment Note.  A June 2011 VA treatment note contained a statement that the Veteran "has [history of] exposure to asbestosis in service."

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to asbestos in service.  As noted above, with respect to claims involving asbestos exposure, the M21-1 contains relevant provisions, to include a table that describes various military occupational specialties (MOS) with a likelihood of exposure to asbestos, ranging from minimal to highly probable.  See M21-1, Part IV, Subpart ii, 1.I.3.c.  The referenced list included in the M21-1 does not contain any MOSs related to tanks.  The Board here acknowledges that the March 2014 SOC stated in part that the military occupation of "tanker" "is indicated as one which has a probability of exposure to asbestos."  However, on close review, this table does not contain any MOSs related to tanks.  As such, it is unclear under what basis the SOC's referenced statement was made and there is no evidence of record to support such a statement.

While the table in the M21-1 is not exhaustive, a review of the remaining evidence of record fails to show a likelihood of exposure to asbestos in service.  As referenced above, the Veteran's statements regarding his alleged in-service asbestos exposure have been limited and vague in nature.  By contrast, the Union Pacific Asbestos Questionnaire contains great detail, and confirms significant post-service exposure.  As to the Veteran's stated in-service exposure, the Board notes that historically, asbestos was a common building material on military bases; however, the Veteran has not alleged that he was involved in any type of construction that would result in actual exposure to asbestos fibers.  Additionally, it is widely acknowledged that army vehicles used asbestos in brake pads and other mechanical systems; however, the Veteran was not a mechanic and has not otherwise alleged contact with such systems.  

Based on the vague and general nature of the statements, and the significant post-service exposure discussed in great detail by the Veteran, the Board finds the preponderance of the evidence against a finding of in-service asbestos exposure.  With respect to the referenced June 2011 VA treatment note that noted a history of "exposure to asbestosis in service," this statement is not otherwise explained or supported and thus appears to have been based on the Veteran's own lay statements and therefore the treatment note is also of limited probative value.  

The Board additionally notes that in-service exposure to asbestos was the only theory of entitlement to service connection advanced by the Veteran and the Veteran has not pointed to, and the evidence of record does not suggest, any other in-service disease, event, or injury beyond the claimed in-service asbestos exposure that a lung disability could be related to.  In any event, the Veteran's STRs were silent for any respiratory complaints.  The April 1953 separation examination report included a notation of a chest x-ray as being "[n]egative except for conglomerate calcification right hilum and two smaller rounded densities, right lower lung field, residuals of healed primary complex, stable, acceptable."  The separation examination report, however, noted the lungs and chest to be normal upon clinical evaluation and noted no disqualifying defects.  As such, the Board concludes that the evidence of record does not indicate any other disease, event, or injury beyond the claimed in-service asbestos exposure that a lung disability could be related to. 

In sum, the Veteran is lacking one of the key elements, specifically an in-service injury or event, required for direct service connection.  The Board has considered the Veteran's contention that he was exposed to asbestos in service, but as discussed above, concludes that the preponderance of the evidence is against a finding of such exposure.  As such, the criteria for entitlement to service connection for a lung disability, to include as due to asbestos exposure, have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

ORDER

Entitlement to service connection for a lung disability is denied.

REMAND

The Veteran seeks entitlement to service connection for a bilateral foot neurological disability.  As noted in the introduction, on the Veteran's June 2011 claim, he listed a disability of "nerve damage" for his bilateral feet.  The Veteran's primary contention has been that a bilateral foot neurological disability is secondary to his service-connected bilateral pes planus with callosities.  The Veteran was afforded a VA examination in August 2011.  The examination report noted that "[s]ince only subjective evidence of peripheral neuropathy found and no evidence of 'nerve damage' the requested medical opinion will not be provided."  As noted in the introduction above, in accordance with Clemons, the Veteran's claim for "nerve damage" has been expanded to encompass neurological disabilities, to include peripheral neuropathy.  It is unclear if the examination report's reference to "only subjective evidence of peripheral neuropathy" was or was not a diagnosis of peripheral neuropathy.  In any event, subsequent VA treatment records referenced diagnosed neurological disabilities.  For example, a September 2013 VA treatment note included an assessment of peripheral nerve disease and a December 2011 VA podiatry treatment note stated that the Veteran had neuropathy in both feet.  As such, the Board concludes that remand is required for an additional VA examination and opinion that addresses whether the Veteran has a bilateral foot neurological disability that is secondary to his service-connected bilateral pes planus with callosities.

While the Veteran has only asserted that entitlement to service connection is warranted on a secondary basis, the evidence of record also reasonably raises the theory of direct service connection.  Evidence of record included reference to in-service events related to the Veteran's feet, to include cold exposure.  For example, a November 2010 VA examination report noted that the Veteran reported being "deployed to Korea in January 1952 and assigned to a combat unit for 8 months and 26 days.  I wore the same boots in freezing wet weather and worked on my feet constantly without treatments."  See also April 2000 VA Examination Report (referencing the Veteran as having frostbite of his feet in service).  As such, an opinion will also be requested related to direct service connection.    

In addition, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from March 2014).

Finally, VA treatment records of record referenced the Veteran as receiving private medical treatment.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015).
  
Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from March 2014).

3.  After completion of the above, afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a bilateral foot neurological disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left or right foot neurological disability, to include peripheral neuropathy or peripheral nerve disease, are due to or caused by the Veteran's service-connected bilateral pes planus with callosities.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left or right foot neurological disability, to include peripheral neuropathy or peripheral nerve disease, have been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected bilateral pes planus with callosities.  

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of any left or right foot neurological disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected bilateral pes planus with callosities.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left or right foot neurological disability, to include peripheral neuropathy or peripheral nerve disease, is related to any in-service disease, event, or injury, to include reported cold exposure.  

While review of the entire claims file is required, attention is invited to the evidence of record referencing an in-service event related to cold exposure of the Veteran's feet.  See November 2010 VA Examination Report (noting that Veteran reported being "deployed to Korea in January 1952 and assigned to a combat unit for 8 months and 26 days.  I wore the same boots in freezing wet weather and worked on my feet constantly without treatments"), April 2000 VA Examination Report (referencing the Veteran as having frostbite of his feet in service).  See also May 2000 private medical record (diagnosing the Veteran with diabetic neuropathy).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's competent and credible lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed neurologic disorders.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


